Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 3/15/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment/Arguments

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed January 25th, 2022. Applicant’s amendments to claims 1, 7-8, 11, 17-18, and 21, as described on pages 9-10 have been deemed sufficient to overcome the previous 35 USC § 102 art rejections through the addition of the “occurrence of a triggering event...” as supported by the specification paragraphs [0036-0038]. However, as they change the scope of the claim, new art rejections for claims 1, 7-8, 11, 17-18, and 21 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Claim Objections

	Claim 17 is objected to because of the following informalities:  claim 17 has a minor spelling error in line 4. It currently recites the limitation “detecting the occurrence of the trigger evet” and should instead read “event”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-7, 11-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US Pre-Granted Publication No. US 2020/0218979 A1 hereinafter “Kwon”) in view of Minster et al. (US Pre-Granted Publication No. US 2017/0267233 A1 hereinafter “Minster”).

	Regarding claim 1 Kwon discloses:

	A method of deploying a simulation scenario during an autonomous vehicle run, the method comprising: (Kwon fig. 7 [0221] wherein the vehicle includes a simulation during operation of the vehicle) by an on-board computing system of an autonomous vehicle during a run of the autonomous vehicle in a real-world environment: (Kwon fig. 21D [0201] wherein the vehicle includes multiple control systems such as a SoC system) receiving perception data from one or more vehicle sensors, (Kwon [0052] wherein sensors such as cameras and LiDAR are used) wherein the perception data identifies and labels each of one or more perceived objects in an environment; (Kwon [0071] wherein sensor data is labeled with shapes or classifiers) publishing the perception data to a muxing tool of the on-board computing system; (Kwon [0068] [0117] [0201] [0240] [0259-0261] wherein machine learning images are overlapped i.e. multiplexed with real objects to disclose distance or additional information) … generating simulation data, wherein the simulation data identifies and labels each of one or more simulated objects in the environment; (Kwon [0072] [0113] [0117] [0221] wherein the simulation data is bounded in a shape and then further labeled with distances or additional information) identifying at least one object of the simulation data that is duplicative of an object in the perception data or has a same location in a scene as the object of the perception data; (Kwon [0118] [0272] wherein safety bounding boxes for overlapping objects are corrected and conflicting perception data is also corrected) modifying the simulation data to remove data therefrom that is associated with the at least one object which was identified; (Kwon [0133] [0225] wherein confidence scores are used to determine triggers for the control system i.e. if the confidence is low that the system is faulty then it won’t control the vehicle) publishing the simulation data to the muxing tool; (Kwon [0068] [0221] wherein machine learning images are overlapped i.e. multiplexed with real objects to disclose distance or additional information) using the muxing tool to add at least a portion of the simulation data to the perception data to yield augmented perception data; (Kwon [0068] [0072] [0079] [0083] [0117] wherein machine learning images are overlapped i.e. multiplexed with real objects to disclose distance or additional information) and using at least a portion of the augmented perception data to make one or more navigation decisions based for the autonomous vehicle. (Kwon [0194] wherein the information of the camera and machine learning is used to cause braking and lane departure warnings functions).  

	Kwon does not appear to disclose:

	detecting an occurrence of a trigger event; enabling simulation operations for generating simulation data in response to detection of the occurrence of the trigger event, 

	However, in the same field of endeavor of vehicle controls Minster discloses:

	“detecting an occurrence of a trigger event; enabling simulation operations for generating simulation data in response to detection of the occurrence of the trigger event,” (Minster [0029] [0046] wherein the virtual parking device being operated based on a parking request, pickup request, or by entering a certain location i.e. a triggering event)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the triggering event of Minster with the vehicle system of Kwon because one of ordinary skill would have been motivated to make this modification in order to determine a reason for using the system only when required or in chances where a vehicle request will be more likely to save resources while appropriately preparing (Minster [0046] [0049]). 


	Regarding claim 2 Kwon in view of Minster discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, further comprising, by the on-board computing system before the muxing tool adds at least a portion of the simulation data to the perception data: (Kwon [0068] [0072] [0079] [0083] wherein the simulation data is bounded in a shape and then further labeled with distances or additional information) determining whether a conflict exists between a portion of the simulation data and a portion of the perception data to which the portion of the simulation data would be added; (Kwon [0118] [0272] wherein safety bounding boxes for overlapping objects are corrected and conflicting perception data is also corrected) if the conflict can be corrected, correcting the conflict; (Kwon [0115] [0118] [0284] wherein conflicting and overlapping boundary boxes and perception data is corrected) and if the conflict cannot be corrected, discarding the portion of the simulation data. (Kwon [0133] [0225] wherein confidence scores are used to determine triggers for the control system i.e. if the confidence is low that the system is faulty then it won’t control the vehicle).

	Regarding claim 3 Kwon in view of Minster discloses all of the limitations of claim 2 and further discloses:

	The method of claim 2, wherein the at least one object of the simulation data is identified as being duplicative of the object of the perception data (Kwon [0118] [0272] wherein safety bounding boxes for overlapping objects are corrected and conflicting perception data is also corrected) based on an analysis of labels assigned to the perceived objects (Kwon [0071] wherein bounding shapes and classification labels are assigned to the objects) and labels assigned to the simulated objects. (Kwon [0221] [0072] wherein the machine learning data is analyzed and assigned to objects with a shape and identifier). 

	Regarding claim 4 Kwon in view of Minster discloses all of the limitations of claim 1 and Kwon further discloses:

	The method of claim 1, wherein: the perception data for each of the perceived objects includes an identifier and a label; (Kwon [0071-0072] [0085] wherein the images include classifiers such as vehicle or pedestrian) the simulation data for each of the simulated objects includes an identifier and a label; (Kwon [0085] wherein the details about the bounding box include color, make, model, or other information) and the at least one object of the simulation data is identified as being duplicative of the object of the perception data (Kwon [0118] [0272] wherein safety bounding boxes for overlapping objects are corrected and conflicting perception data is also corrected) when the label and the identifier of the at least one object of the simulation data respectively match the label and the identifier of the perceived object.  (Kwon [0118] [0272] wherein safety bounding boxes for overlapping objects are corrected and conflicting perception data is also corrected).

	Regarding claim 5 Kwon in view of Minster discloses all of the limitations of claim 2 and Kwon further discloses:

	The method of claim 2, further comprising:19 Attorney Docket No. 179648.03801/106US01 receiving, from one or more sensors of the autonomous vehicle, vehicle characteristic data indicating one or more of the following: location, (Kwon [0117] wherein the information includes distances i.e. locations) pose, (Kwon [0225] wherein vehicle orientation is determined) speed, (Kwon [0237] wherein speed of the vehicle is determined) or trajectory of the autonomous vehicle; (Kwon [0146] wherein vehicle motion trajectory is determined) and wherein the portion of the simulated data that is discarded (Kwon [0118] [0272] wherein safety bounding boxes for overlapping objects are corrected and conflicting perception data is also corrected)  comprises at least one simulated object that was generated via a simulation scenario having vehicle characteristic requirements that conflict with the received vehicle characteristic data.  (Kwon [0194] [0264] wherein the information of the camera and machine learning is used to cause braking and lane departure warnings functions based with safe distances and potential conflicts).

	Regarding claim 6 Kwon in view of Minster discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, further comprising: monitoring location data as received by one or more sensors of the autonomous vehicle; (Kwon [0117] wherein the information includes distances i.e. locations) and only permitting the muxing tool to generate augmented perception data when the location data corresponds to a designated simulation zone.  (Kwon [0060] wherein bounding boxes and shapes only occurs within a determined distance to the vehicle i.e. a designated zone).

	Regarding claim 7 Kwon discloses all of the limitations of claim 1 and further discloses:

	The system of claim 1, further comprising: monitoring location data as received by a one or more sensors of the autonomous vehicle; and (Kwon [0117] wherein the information includes distances i.e. locations) …

	Kwon does not appear to disclose:

	detecting the occurrence of the trigger event when the location data indicates that the autonomous vehicle is currently located in a designated geographic location.

	However, in the same field of endeavor of vehicle controls minster discloses:

	“detecting the occurrence of the trigger event when the location data indicates that the autonomous vehicle is currently located in a designated geographic location.” (Minster [0029] [0046] wherein the virtual parking device is being operated based on a parking request, pickup request, or by entering a certain location i.e. a triggering event). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the triggering event of Minster with the vehicle system of Kwon because one of ordinary skill would have been motivated to make this modification in order to determine a reason for using the system only when required or in chances where a vehicle request will be more likely to save resources while appropriately preparing (Minster [0046] [0049]). 

	Regarding claim 11 Kwon discloses:

	A vehicle, comprising:21 Attorney Docket No. 179648.03801/106US01 one or more sensors for collecting data corresponding to objects; (Kwon [0052] wherein sensors such as cameras and LiDAR are used) an engine or motor for powering movement of the vehicle; (Kwon [0180] wherein an engine or hybrid or all electric power source drives the vehicle) and an on-board computing system comprising a processor and a memory device with programming instructions that are configured to cause the processor to, during a run of the vehicle in an environment: (Kwon [0134] wherein the computing system includes a processor and a memory) receive perception data from one or more of the vehicle sensors, (Kwon [0052] wherein sensors such as cameras and LiDAR are used) wherein the perception data identifies and labels each of one or more perceived objects in the environment, (Kwon [0071] wherein sensor data is labeled with shapes or classifiers) publish the perception data to a mixing tool of the on-board computing system, (Kwon [0068] [0117] [0201] [0240] [0259-0261] wherein machine learning images are overlapped i.e. multiplexed with real objects to disclose distance or additional information) … generate simulation data … identifies and labels for each of the one or more simulated objects in the environment, (Kwon [0072] [0113] [0117] [0221] wherein the simulation data is bounded in a shape and then further labeled with distances or additional information) identify at least one object of the simulation data that is duplicative of an object in the perception data or has a same location in a scene as the object of the perception data, (Kwon [0118] [0272] wherein safety bounding boxes for overlapping objects are corrected and conflicting perception data is also corrected) modifying the simulation data to remove data therefrom that is associated with the at least one object which was identified, (Kwon [0133] [0225] wherein confidence scores are used to determine triggers for the control system i.e. if the confidence is low that the system is faulty then it won’t control the vehicle) publish the simulation data to the mixing tool, (Kwon [0068] [0221] wherein machine learning images are overlapped i.e. multiplexed with real objects to disclose distance or additional information) use the mixing tool to add at least a portion of the simulation data to the perception data to yield augmented perception data, (Kwon [0068] [0072] [0079] [0083] [0117] wherein machine learning images are overlapped i.e. multiplexed with real objects to disclose distance or additional information) and use at least a portion of the augmented perception data to make one or more navigation decisions for movement of the vehicle.  (Kwon [0194] wherein the information of the camera and machine learning is used to cause braking and lane departure warnings functions).  

	Kwon does not appear to disclose:

	detecting an occurrence of a trigger event, enabling simulation operations to generate simulation data in response to detection of the occurrence of the trigger event, wherein the simulation data 

	However, in the same field of endeavor of vehicle controls Mister discloses:

	“detecting an occurrence of a trigger event, enabling simulation operations to generate simulation data in response to detection of the occurrence of the trigger event, wherein the simulation data” (Minster [0029] [0046] wherein the virtual parking device is being operated based on a parking request, pickup request, or by entering a certain location i.e. a triggering event). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the triggering event of Minster with the vehicle system of Kwon because one of ordinary skill would have been motivated to make this modification in order to determine a reason for using the system only when required or in chances where a vehicle request will be more likely to save resources while appropriately preparing (Minster [0046] [0049]). 

	Regarding claim 12 Kwon in view of Minster discloses all of the limitations of claim 11 and further discloses:

	The vehicle of claim 11, further comprising additional programming instructions that are configured to cause the processor to, before the mixing tool adds at least a portion of the simulation data to the perception data: (Kwon [0068] [0072] [0079] [0083] wherein the simulation data is bounded in a shape and then further labeled with distances or additional information) determine whether a conflict exists between a portion of the simulation data and a portion of the perception data to which the portion of the simulation data would be added; (Kwon [0118] [0272] wherein safety bounding boxes for overlapping objects are corrected and conflicting perception data is also corrected) if the conflict can be corrected, correct the conflict; (Kwon [0115] [0118] [0284] wherein conflicting and overlapping boundary boxes and perception data is corrected)  and 22 Attorney Docket No. 179648.03801/106US01 if the conflict cannot be corrected, discard the portion of the simulation data. (Kwon [0133] [0225] wherein confidence scores are used to determine triggers for the control system i.e. if the confidence is low that the system is faulty then it won’t control the vehicle).  

	Regarding claim 13 Kwon in view of Minster discloses all of the limitations of claim 11 and further discloses:

	The vehicle of claim 11, wherein the at least one object of the simulation data is identified as being duplicative of the object of the perception data (Kwon [0118] [0272] wherein safety bounding boxes for overlapping objects are corrected and conflicting perception data is also corrected) based on an analysis of labels assigned to the perceived objects (Kwon [0071] wherein bounding shapes and classification labels are assigned to the objects) and labels assigned to the simulated objects. (Kwon [0221] [0072] wherein the machine learning data is analyzed and assigned to objects with a shape and identifier). 

	Regarding claim 14 Kwon in view of Minster discloses all of the limitations of claim 11 and further discloses:

	The vehicle of claim 11, wherein: the perception data for each of the perceived objects also includes an identifier and a label; (Kwon [0071-0072] [0085] wherein the images include classifiers such as vehicle or pedestrian) the simulation data for each of the simulated objects also includes an identifier and a label; (Kwon [0085] wherein the details about the bounding box include color, make, model, or other information) and the at least one object of the simulation data is identified as being duplicative of the object of the perception data when  the label and the identifier of the at least one object of the simulation data matches the label and the identifier of the perceived object of the perception data.  (Kwon [0118] [0272] wherein safety bounding boxes for overlapping objects are corrected and conflicting perception data is also corrected). 

	Regarding claim 15 Kwon in view of Minster discloses all of the limitations of claim 12 and further discloses:

	The vehicle of claim 12, further comprising additional programming instructions that are configured to cause the processor to: receive, from one or more position or location sensors of the autonomous vehicle, vehicle characteristic data indicating one or more of the following: location, (Kwon [0117] wherein the information includes distances i.e. locations) pose, (Kwon [0225] wherein vehicle orientation is determined) speed, (Kwon [0237] wherein speed of the vehicle is determined) or trajectory of the vehicle; (Kwon [0146] wherein vehicle motion trajectory is determined) and wherein the portion of the simulation data that is discarded comprises at least one simulated object that was generated via a simulation scenario having vehicle characteristic requirements that conflict with the received vehicle characteristic data.  (Kwon [0194] [0264] wherein the information of the camera and machine learning is used to cause braking and lane departure warnings functions based with safe distances and potential conflicts).

	Regarding claim 16 Kwon in view of Minster discloses all of the limitations of claim 11 and further discloses:

	The vehicle of claim 11, further comprising additional programming instructions that are configured to cause the processor to: monitor location data as received by one or more sensors of the vehicle; (Kwon [0117] wherein the information includes distances i.e. locations) and only permit the mixing tool to generate augmented perception data when the location data corresponds to a designated simulation zone. (Kwon [0060] wherein bounding boxes and shapes only occurs within a determined distance to the vehicle i.e. a designated zone).

	Regarding claim 17 Kwon in view of Minster discloses all of the limitations of claim 11 and further discloses:

	The vehicle of claim 11, further comprising additional programming instructions that are configured to cause the processor to: monitor location data as received by a one or more sensors of the vehicle; and (Kwon [0117] wherein the information includes distances i.e. locations) …

	Kwon does not appear to disclose:

	detecting the occurrence of the trigger event when the location data indicates that the vehicle is currently located in a designated geographic location. 

	However, in the same field of endeavor of vehicle controls Minster discloses:

	“detecting the occurrence of the trigger event when the location data indicates that the vehicle is currently located in a designated geographic location.” (Minster [0029] [0046] wherein the virtual parking device is being operated based on a parking request, pickup request, or by entering a certain location i.e. a triggering event). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the triggering event of Minster with the vehicle system of Kwon because one of ordinary skill would have been motivated to make this modification in order to determine a reason for using the system only when required or in chances where a vehicle request will be more likely to save resources while appropriately preparing (Minster [0046] [0049]). 

	Regarding claim 21 Kwon discloses:

	A computer program product comprising a memory and programming instructions that are configured to cause a processor to during a run of an autonomous vehicle in a real-world environment: (Kwon fig. 21D [0201] wherein the vehicle includes multiple control systems such as a SoC system) receive perception data from one or more vehicle sensors, (Kwon [0052] wherein sensors such as cameras and LiDAR are used) wherein the perception data identifies and labels each of one or more perceived objects in an environment; (Kwon [0071] wherein sensor data is labeled with shapes or classifiers) publish the perception data to a muxing tool of an on-board computing system; (Kwon [0068] [0117] [0201] [0240] [0259-0261] wherein machine learning images are overlapped i.e. multiplexed with real objects to disclose distance or additional information) … generate simulation data, … wherein the simulation data identifies and labels each of one or more simulated objects in the environment; (Kwon [0072] [0113] [0117] [0221] wherein the simulation data is bounded in a shape and then further labeled with distances or additional information) identify at least one object of the simulation data that is duplicative of an object in the perception data or has a same location in a scene as the object of the perception data; (Kwon [0118] [0272] wherein safety bounding boxes for overlapping objects are corrected and conflicting perception data is also corrected) modify the simulation data to remove data therefrom that is associated with the at least one object which was identified; (Kwon [0133] [0225] wherein confidence scores are used to determine triggers for the control system i.e. if the confidence is low that the system is faulty then it won’t control the vehicle) publish the simulation data to the muxing tool; (Kwon [0068] [0221] wherein machine learning images are overlapped i.e. multiplexed with real objects to disclose distance or additional information) use the muxing tool to add at least a portion of the simulation data to the perception data to yield augmented perception data; (Kwon [0068] [0072] [0079] [0083] [0117] wherein machine learning images are overlapped i.e. multiplexed with real objects to disclose distance or additional information) and use at least a portion of the augmented perception data to make one or more navigation decisions based for the autonomous vehicle. (Kwon [0194] wherein the information of the camera and machine learning is used to cause braking and lane departure warnings functions).  

	Kwon does not appear to disclose:

	detect an occurrence of a trigger event; enable simulation operations to generate simulation data in response to detection of the occurrence of the trigger event,  

	However, in the same field of endeavor of vehicle controls Mister discloses:

	“detect an occurrence of a trigger event; enable simulation operations to generate simulation data in response to detection of the occurrence of the trigger event, ” (Minster [0029] [0046] wherein the virtual parking device is being operated based on a parking request, pickup request, or by entering a certain location i.e. a triggering event). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the triggering event of Minster with the vehicle system of Kwon because one of ordinary skill would have been motivated to make this modification in order to determine a reason for using the system only when required or in chances where a vehicle request will be more likely to save resources while appropriately preparing (Minster [0046] [0049]). 

	Claims 8 and 18 are rejected under Kwon and Minster as applied to claims 1 and 11 above, further in view of Hsu et al. (US Pre-Granted Publication No. US 2011/0305183 A1 hereinafter “Hsu”). 

	Regarding claim 8 Kwon in view of Minster discloses all of the limitations of claim 1 but does not appear to further disclose:

	… resetting generation of the simulation data when the location data indicates that the autonomous vehicle is no longer within the designated geographic location. 

	However, in the same field of endeavor of vehicle controls Hsu discloses:

	“resetting generation of the simulation data when the location data indicates that the autonomous vehicle is no longer within the designated geographic location.” (Hsu [0043] wherein a user device is only receiving the virtual connection services in a certain geographical location).  

	  It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the geographical zone of Hsu with the vehicle system of Kwon and Minster because one of ordinary skill would have been motivated to make this modification in order to only trigger in certain locations conserving power by preventing extra processing power from being used outside of designated areas (Hsu [0009]). 

	Regarding claim 18 Kwon in view of Minster discloses all of the limitations of claim 11 but does not appear to further disclose:

	… reset generation of the simulation data when the location data indicates that the vehicle is no longer within the designated location. 

	However, in the same field of endeavor of vehicle controls Hsu discloses:

	“reset generation of the simulation data when the location data indicates that the vehicle is no longer within the designated location.” (Hsu [0043] wherein a user device is only receiving the virtual connection services in a certain geographical location).  

	  It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the geographical zone of Hsu with the vehicle system of Kwon and Minster because one of ordinary skill would have been motivated to make this modification in order to only trigger in certain locations conserving power by preventing extra processing power from being used outside of designated areas (Hsu [0009]). 

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Minster as applied to claims 1 and 11 above, further in view of Stout et al. (US Pre-Granted Publication No. US 2011/0167574 A1 hereinafter “Stout”).

	Regarding claim 9 Kwon in view of Minster discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, further comprising, before generating the simulation data: identifying a simulation scenario that will be used to generate the simulation data; (Kwon [0072] [0113] [0117] [0221] wherein the simulation data is bounded in a shape and then further labeled with distances or additional information) determining an identifier for a map that the autonomous vehicle is using; (Kwon [0080] wherein the depth maps are identified and used to determine objects) determining whether the simulation scenario has an identifier that is compatible with the identifier for the map; …  (Kwon [0225] wherein based on a confidence score the identified objects are labeled and used to trigger vehicle controls)

	Kwon does not appear to disclose:

	and using the identified simulation scenario to generate the simulation data only if the simulation scenario has an identifier that is compatible with the identifier for the map, otherwise selecting an alternate simulation scenario or requesting a map update.

	However, in the same field of endeavor of vehicle controls Stout discloses:

	“and using the identified simulation scenario to generate the simulation data only if the simulation scenario has an identifier that is compatible with the identifier for the map, (Stout [0098] wherein the mapping is updated or corrected based on false data and updated after moving) 
otherwise selecting an alternate simulation scenario or requesting a map update.” (Stout [0098] wherein the mapping is updated or corrected based on false data and updated after moving).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the map identifier of Stout with the vehicle system of Kwon because one of ordinary skill would have been motivated to make this modification in order to further update the map when incorrect or false information is provided (Stout [0007] [0082] [0098]). 

	Regarding claim 19 Kwon in view of Minster discloses all of the limitations of claim 11 and Kwon further discloses:

	The vehicle of claim 11, further comprising additional programming instructions that are configured to cause the processor to, before generating the simulation data: (Kwon [0072] [0113] [0117] [0221] wherein the simulation data is bounded in a shape and then further labeled with distances or additional information) identify a simulation scenario that will be used to generate the simulation data; (Kwon [0072] [0113] [0117] [0221] wherein the simulation data is bounded in a shape and then further labeled with distances or additional information) determine an identifier for a map that the autonomous vehicle is using; (Kwon [0080] wherein the depth maps are identified and used to determine objects)  determine whether the simulation scenario has an identifier that is compatible with the identifier for the map; (Kwon [0225] wherein based on a confidence score the identified objects are labeled and used to trigger vehicle controls) 

	Kwon does not appear to disclose:

	and use the identified simulation scenario to generate the simulation data only if the simulation scenario has an identifier that is compatible with the identifier for the map, otherwise selecting an alternate simulation scenario or requesting a map update.  

	However, in the same field of endeavor of vehicle controls Stout discloses:

	“and use the identified simulation scenario to generate the simulation data only if the simulation scenario has an identifier that is compatible with the identifier for the map,  (Stout [0098] wherein the mapping is updated or corrected based on false data and updated after moving) 
otherwise selecting an alternate simulation scenario or requesting a map update. ” (Stout [0098] wherein the mapping is updated or corrected based on false data and updated after moving).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the map identifier of Stout with the vehicle system of Kwon because one of ordinary skill would have been motivated to make this modification in order to further update the map when incorrect or false information is provided (Stout [0007] [0082] [0098]). 
	
	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view Minster as applied to claims 1 and 11 above, further in view of Konrardy et al. (US Patent No. US 10,156,848 B1 hereinafter “Konrardy”).

	Regarding claim 10 Kwon in view of Minster discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein: the simulation data is also generated in part by a remote computing system that is external to the autonomous vehicle… (Kwon [0084] wherein a machine learning model includes an external object detection network) 

	Kwon does not appear to disclose:

	and the method further comprises, by the remote computing system: publishing the simulation data to a fleet comprising the autonomous vehicle and one or more additional vehicles, and receiving, from a plurality of the vehicles to which the simulation data was published, navigation decision data that is responsive to vehicle-specific augmented perception data.

	However, in the same field of endeavor of vehicle controls Konrardy discloses:

	“and the method further comprises, by the remote computing system: publishing the simulation data to a fleet comprising the autonomous vehicle and one or more additional vehicles, and receiving, from a plurality of the vehicles to which the simulation data was published, navigation decision data that is responsive to vehicle-specific augmented perception data.” (Konrardy col. 45-46 lines 56-46 wherein a fleet of vehicles share a virtual route map). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the fleet of vehicles of Konrardy with the vehicle system of Kwon because one of ordinary skill would have been motivated to make this modification in order to increase the safety of the vehicle system to prevent collisions by allowing all vehicles to identify others on the route (Konrardy col. 45-46 lines 56-46). 

	Regarding claim 20 Kwon in view of Minster discloses all of the limitations of claim 11 and Kwon further discloses:

	The vehicle of claim 11, … receive at least a part of the simulation data from an external, remote computing system that is external to the vehicle. (Kwon [0084] wherein a machine learning model includes an external object detection network)

	Kwon does not appear to disclose:

	…wherein the vehicle is part of a fleet of vehicles that are all configured…

	However, in the same field of endeavors of vehicle controls Konrardy discloses:

	“wherein the vehicle is part of a fleet of vehicles that are all configured” (Konrardy col. 45-46 lines 56-46 wherein a fleet of vehicles share a virtual route map). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the fleet of vehicles of Konrardy with the vehicle system of Kwon because one of ordinary skill would have been motivated to make this modification in order to increase the safety of the vehicle system to prevent collisions by allowing all vehicles to identify others on the route (Konrardy col. 45-46 lines 56-46). 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170253252 A1 disclose a simulation device for a vehicle adjusting simulation parameters based on user preferences 
US 20210155210 A1 discloses a means for determining when a vehicle is approaching a location and if the simulated vehicle movement is appropriate at said location

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664